Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J), entered December 17, 2004. The order granted the motion of plaintiff for leave to reargue and renew and, upon reargument and renewal, adhered to the prior decision granting defendant’s motion for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
*872Memorandum: We affirm for reasons stated at Supreme Court. We add only that the court did not abuse its discretion in refusing to consider plaintiffs’ second answering affirmation (see Fleck v Calabro, 268 AD2d 738, 739 [2000]; Thermo Spas v Red Ball Spas & Baths, 199 AD2d 605, 606 [1993]). Present— Scudder, J.P., Kehoe, Martoche, Smith and Pine, JJ.